TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 31, 2020



                                     NO. 03-18-00548-CR


                                    Perry Wiley, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction for harassment of a public

servant to reflect that the “Statute for Offense” is “PC 22.11(a)(3)” and the “Degree of Offense”

is “3rd degree felony.” The judgment, as modified, is affirmed. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.